DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                  Request for Continued Examination
            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/22 has been entered.

Response to Amendment
The prior 35 U.S.C. 101 rejection of claims 1-20 is hereby withdrawn in light of amendments to the claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 and similar claims 14 and 20 and reference Wang not disclosing limitation “the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user, the preferences specifying one or more of a tone, a tempo or an emotion to be used when delivering the response message to the user.”, as well as arguments regarding additional reference Murugheshan not disclosing the same limitations (Amendment, pg. 20, second para. – pg. 22, fourth para.) have been considered but are moot in light of new grounds of rejection with reference Miller as provided in the rejection below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.          Claims 1-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al US PGPUB 2018/0314689 A1 (“Wang”) in view of
Miller et al US PGPUB 2019/0005021 A1 (“Miller”)
           Per Claim 1, Wang discloses a system comprising: 
              a personal assistant electronic device that receives input data indicative of a query specifying a request from a user within an environment (para. [0064]-[0065]; para. [0276]; para. [0331]); 
              a context processing engine configured to establish a context for the query, the engine applying trained models to the input data to identify personal and environmental cues associated with the query (the virtual personal assistant may determine the person's current emotional, mental, or cognitive state using, for example, various behavioral models…, para. [0064]; para. [0086]-[0088]; para. [0186]-[0187]; The observation system 1152 is able to observer a person's implicit cues and environment…, para. [0193]; para. [0197]; para. [0267]; para. [0301]; para. [0313]; para. [0324]; other indicators of the interaction context may be considered by the context analyzer 2268.  For instance, the virtual personal assistant may provide data that indicates whether the interaction is occurring indoors or outdoors, or that identifies the geographic location of the interaction…, para. [0325]; for the text string 2444 "what's the weather forecast for today," the natural language processing 2414 system may have surmised that the speaker meant "in San Francisco" based on the speaker's current location, last known location, most frequent location, or as a default value…, para. [0360]); and 
             a response generator configured to output a response message based on the request, the query context and a response profile for the user, the response message including words substantially answering the request (para. [0066]; The interpretation 418 component may also be aided by preference models.  For example, when the person says "show me the baseball scores," the interpretation 418 component may first identify the speaker, and having identified the speaker, determine that the person's intent is for the system 400 to provide the day's score for the Boston Red Sox…, para. [0113]; The reasoner module may interface with an information search and retrieval engine to obtain information requested by the user in the dialog.  A natural language generator formulates a natural-language response, which is then presented to the user (e.g., in text or audio form)…, para. [0331]-[0332]; para. [0335]; para. [0352]; para. [0360]; The dialog assistant can determine the user's possible current context from, for example, the user's current or recent history of dialog with a computing device…, para. [0443], responses provided in text form as including words answering the request/input, user’s history as defining user profile)
            Wang does not explicitly disclose the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user, the preferences specifying one or more of a tone, a tempo or an emotion to be used when delivering the response message to the user, each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages
           However, these features are taught by Miller:
          the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user (para. [0024]; para. [0037]),
          the preferences specifying one or more of a tone, a tempo or an emotion to be used when delivering the response message to the user (para, [0037]; Various responses may be generated to represent likely stylistic choices of the user, such as emotions, sentiments, and the like. That is, a stylistic response may be automatically generated to include likely stylistic choices of the user, such as encoding emotions and sentiments in the response…, para. [0053]; para. [0127]-[0128])
          each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages (para. [0024]; para. [0037]; para. [0129])       
          It would have been obvious to one of ordinary skill in the art to combine the teachings of Miller with the system of Wang in arriving at “the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user, the preferences specifying one or more of a tone, a tempo or an emotion to be used when delivering the response message to the user, each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages”, because such combination would have resulted in simulating the user’s conversational style (Miller, para. [0024])
          Per Claim 2, Wang in view of Miller discloses the system of claim 1, 
                Wang discloses wherein the context processing engine and the response generator execute on a processor of the personal assistant electronic device (para. [0538]; para. [0542]). 
          Per Claim 3, Wang in view of Miller discloses the system of claim 1, 
                Wang discloses wherein the context processing engine and the response generator execute on a processor external to the personal assistant electronic device (para. [0106]; para. [0364]). 
          Per Claim 4, Wang in view of Miller discloses the system of claim 1, 
                Wang discloses wherein the at least one input source of the personal assistant electronic device comprises a microphone and the input data indicative of the query comprises audio data (para. [0085]). 
          Per Claim 5, Wang in view of Miller discloses the system of claim 4, 
                Wang discloses wherein the at least one input source of the personal assistant electronic device further comprises a camera and the input data further comprises image data captured coincident with the audio data (para. [0085]; para. [0104]; para. [0114]). 
           Per Claim 6, Wang in view of Miller discloses the system of claim 1, 
                 Wang discloses wherein the context processing engine is configured to apply the one or more trained models to the input data to determine environmental cues based on any of: (i) noise level, (ii) presence of people within close proximity to the user, (iii) whether the user is in the presence of one or more of a set of predefined users, (iv) location, (v) location acoustics, (vi) degree of privacy, and (vii) time of day (para. [0064]; para. [0324]-[0325]; para. [0360]). 
            Per Claim 7, Wang in view of Miller discloses the system of claim 1, 
               Wang discloses wherein the context processing engine is configured to apply the one or more trained models to the input data to determine personal cues based on any of a user parameter, an emotion, a speech pattern of the user, pitch, cadence, tone of voice and stridency (para. [0114]). 
          Per Claim 9, Wang in view of Miller discloses the system of claim 1, 
               Wang discloses a query handler connected to the response generator, the query handler configured to: receive, from the response generator, the request and context information relevant to the request, the context information based on the query context (para. [0113]-[0116]; para. [0331]); and
           transmit, to the response generator, a response based on the request and the context information relevant to the request, the response substantially answering the request (para. [0113]-[0116]; para. [0331]). 
         Per Claim 10, Wang in view of Miller discloses the system of claim 1, 
                Wang discloses a query handler connected to the response generator, the query handler configured to: receive, from the response generator, the request and context information relevant to the request, the context information based on the query context and the user preferences (para. [0113]-[0116]; para. [0331]; para. [0436]); 
              and transmit, to the response generator, a response based on the request and the context information relevant to the request, the response message substantially answering the request (para. [0113]-[0116]; The reasoner module may interface with an information search and retrieval engine to obtain information requested by the user in the dialog.  A natural language generator formulates a natural-language response, which is then presented to the user (e.g., in text or audio form)…, para. [0331]-[0332]). 
          Per Claim 11, Wang in view of Miller discloses the system of claim 1, 
               Wang discloses wherein the response generator includes a personality mode and a query handler, the query handler configured to: receive the request and context information relevant to the request, the context information based on the query context and the personality mode (para. [0113]-[0116]; para. [0331]; para. [0436]); and
            generate a response based on the request and the context information relevant to the request, the response substantially answering the request (para. [0113]-[0116]; The reasoner module may interface with an information search and retrieval engine to obtain information requested by the user in the dialog.  A natural language generator formulates a natural-language response, which is then presented to the user (e.g., in text or audio form)…, para. [0331]-[0332]; para. [0436]). 
         Per Claim 12, Wang in view of Miller discloses the system of claim 1, 
                 Wang discloses wherein the response generator includes a language processing engine configured to convey the response message as audio (para. [0113]-[0117]; para. [0331]). 
          Per Claim 13, Wang in view of Miller discloses the system of claim 1, 
              Wang discloses wherein the response generator includes a speech recognition engine, wherein the speech recognition engine extracts the request from an audio recording (Abstract; para. [0113]-[0117]; para. [0226]; para. [0331]; para. [0352]-[0353]).
          Per Claim 14, Wang discloses a method comprising: 
               receiving, by a personal assistant electronic device, input data indicative of a query specifying a request from a user within an environment (para. [0064]-[0065]; para. [0276]; para. [0331]);
             determining, on a processor, a context for the query, wherein determining includes applying trained models to the input data to identify personal and environmental cues associated with the query (the virtual personal assistant may determine the person's current emotional, mental, or cognitive state using, for example, various behavioral models…, para. [0064]; para. [0086]-[0088]; para. [0186]-[0187]; The observation system 1152 is able to observer a person's implicit cues and environment…, para. [0193]; para. [0197]; para. [0267]; para. [0301]; para. [0313]; para. [0324]; other indicators of the interaction context may be considered by the context analyzer 2268.  For instance, the virtual personal assistant may provide data that indicates whether the interaction is occurring indoors or outdoors, or that identifies the geographic location of the interaction…, para. [0325]; for the text string 2444 "what's the weather forecast for today," the natural language processing 2414 system may have surmised that the speaker meant "in San Francisco" based on the speaker's current location, last known location, most frequent location, or as a default value…, para. [0360]); and 
             transmitting a response message to the user based on the request, the response message constructed based on the query context and on a response profile for the user, the response message including words substantially answering the request (para. [0066]; The interpretation 418 component may also be aided by preference models.  For example, when the person says "show me the baseball scores," the interpretation 418 component may first identify the speaker, and having identified the speaker, determine that the person's intent is for the system 400 to provide the day's score for the Boston Red Sox…, para. [0113]; The reasoner module may interface with an information search and retrieval engine to obtain information requested by the user in the dialog.  A natural language generator formulates a natural-language response, which is then presented to the user (e.g., in text or audio form)…, para. [0331]-[0332]; para. [0352]; para. [0360]; The dialog assistant can determine the user's possible current context from, for example, the user's current or recent history of dialog with a computing device…, para. [0443], responses provided in text form as including words answering the request/input, user’s history as defining user profile)
            Wang does not explicitly disclose the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user, the preferences specifying one or more of a tone, a tempo or an emotion to be used when delivering the response message to the user, each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages
           However, these features are taught by Miller:
          the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user (para. [0024]; para. [0037]),
          the preferences specifying one or more of a tone, a tempo or an emotion to be used when delivering the response message to the user (para, [0037]; Various responses may be generated to represent likely stylistic choices of the user, such as emotions, sentiments, and the like. That is, a stylistic response may be automatically generated to include likely stylistic choices of the user, such as encoding emotions and sentiments in the response…, para. [0053]; para. [0127]-[0128])
          each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages (para. [0024]; para. [0037]; para. [0129])       
          It would have been obvious to one of ordinary skill in the art to combine the teachings of Miller with the method of Wang in arriving at “the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user, the preferences specifying one or more of a tone, a tempo or an emotion to be used when delivering the response message to the user, each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages”, because such combination would have resulted in simulating the user’s conversational style (Miller, para. [0024])
           Per Claim 16, Wang in view of Miller discloses the method of claim 14, 
              Wang discloses wherein determining the context for the query includes obtaining personal cues from one or more of images and audio (para. [0114]; para. [0174]). 
           Per Claim 17, Wang in view of Miller discloses the method of claim 14, 
               Wang discloses wherein the personal cues include one or more of user identifiers, user parameters, tone of voice, pitch, cadence and emotion (para. [0114]). 
           Per Claim 18, Wang in view of Miller discloses the method of claim 14, 
                 Wang discloses wherein the environmental cues include one or more of location, noise level, size of group, and location acoustics (para. [0064]; para. [0324]-[0325]; para. [0360]). 
           Per Claim 19, Wang in view of Miller discloses the method of claim 14, 
                Wang discloses wherein obtaining a response to the query includes accessing one or more of a calendaring application and a weather application (para. [0358]-[0359]; para. [0415]). 
          Per Claim 20, Wang discloses a non-transitory computer-readable storage medium comprising instructions that, when executed, configure one or more processors to: 
            receive input data indicative of a query specifying a request from a user within an environment (para. [0064]-[0065]; para. [0276]; para. [0331]);
           determine, on a processor, a context for the query, wherein determining includes applying trained models to the input data to identify personal and environmental cues associated with the query (the virtual personal assistant may determine the person's current emotional, mental, or cognitive state using, for example, various behavioral models…, para. [0064]; para. [0086]-[0088]; para. [0186]-[0187]; The observation system 1152 is able to observer a person's implicit cues and environment…, para. [0193]; para. [0197]; para. [0267]; para. [0301]; para. [0313]; para. [0324]; other indicators of the interaction context may be considered by the context analyzer 2268.  For instance, the virtual personal assistant may provide data that indicates whether the interaction is occurring indoors or outdoors, or that identifies the geographic location of the interaction…, para. [0325]; for the text string 2444 "what's the weather forecast for today," the natural language processing 2414 system may have surmised that the speaker meant "in San Francisco" based on the speaker's current location, last known location, most frequent location, or as a default value…, para. [0360]); and 
              transmit a response message to the user based on the request, the response message constructed based on the query context and on a response profile for the user, the response message including words substantially answering the request (para. [0066]; The interpretation 418 component may also be aided by preference models.  For example, when the person says "show me the baseball scores," the interpretation 418 component may first identify the speaker, and having identified the speaker, determine that the person's intent is for the system 400 to provide the day's score for the Boston Red Sox…, para. [0113]; The reasoner module may interface with an information search and retrieval engine to obtain information requested by the user in the dialog.  A natural language generator formulates a natural-language response, which is then presented to the user (e.g., in text or audio form)…, para. [0331]-[0332]; para. [0352]; para. [0360]; The dialog assistant can determine the user's possible current context from, for example, the user's current or recent history of dialog with a computing device…, para. [0443], responses provided in text form as including words answering the request/input, user’s history as defining user profile)
          Wang does not explicitly disclose the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user, the preferences specifying one or more of a tone, a tempo or an emotion to be used when delivering the response message to the user, each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages
           However, these features are taught by Miller:
          the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user (para. [0024]; para. [0037]),
          the preferences specifying one or more of a tone, a tempo or an emotion to be used when delivering the response message to the user (para, [0037]; Various responses may be generated to represent likely stylistic choices of the user, such as emotions, sentiments, and the like. That is, a stylistic response may be automatically generated to include likely stylistic choices of the user, such as encoding emotions and sentiments in the response…, para. [0053]; para. [0127]-[0128])
          each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages (para. [0024]; para. [0037]; para. [0129])       
          It would have been obvious to one of ordinary skill in the art to combine the teachings of Miller with the medium of Wang in arriving at “the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user, the preferences specifying one or more of a tone, a tempo or an emotion to be used when delivering the response message to the user, each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages”, because such combination would have resulted in simulating the user’s conversational style (Miller, para. [0024]).


2.          Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Miller as applied to claims 7 and 14, and further in view of Murugheshan et al US PGPUB 2018/0032884 A1 (“Murugheshan”)
           Per Claim 8, Wang in view of Miller discloses the system of claim 7, 
               Wang does not explicitly disclose wherein the input data includes information received from social media, wherein the context processing engine determines one or more personal cues from the information received from social media
              However, this feature is taught by Murugheshan (para. [0023]; para. [0051]-[0052]; para. [0059]) 
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Murugheshan with the system of Wang in view of Miller, because such combination would have resulted in determining the personality of the user (Murugheshan, para. [0051])
            Per Claim 15, Wang in view of Miller discloses the method of claim 14, 
               Wang does not explicitly disclose wherein determining the context for the query includes obtaining one or more personal cues from social media
               However, this feature is taught by Murugheshan (para. [0023]; para. [0051]-[0052]; para. [0059]) 
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Murugheshan with the system of Wang in view of Miller, because such combination would have resulted in determining the personality of the user (Murugheshan, para. [0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658